DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-18 were originally presented having a filing date of 13 April 2021. This is the first Office action on the merits. Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019)).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-18 are directed towards a method of evaluating pullovers for autonomous vehicles (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a judicial exception, specifically an abstract idea. 
Independent claim 1 recites “identifying… a set of potential pullover locations”, “determining… whether any of the potential pullover locations of the set include one or more of a plurality of predetermined types of regions of interest”, “identifying… a pullover location”, and “comparing… the identified pullover location to a pullover location identified by autonomous vehicle control software in order to evaluate the pullover location identified by the autonomous control software”.
These claim limitations, when given their broadest reasonable interpretation, are mental processes, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device (see MPEP 2106.04(a)(2)(III)). 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. 
Independent claim 1 has additional elements of “one or more processors” and “log data”.  
The additional elements of “one or more processors” amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. 
The additional elements of “log data” does not integrate the abstract idea into a practical application. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amounts to significantly more than performing the abstract idea when considered separately and in combination. 
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claims 2-5, 11, 15, and 16, these claims merely further limit the types of data that are included in the evaluation of pullovers. There are no elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claims 6-9 additionally recite the element of “evaluating a plurality of splices of an edge of a roadway to determine whether any objects are located within an area of each given splice” (claim 6) and “merging adjacent splices of the plurality of splices” (claim 8) which, when given their broadest reasonable interpretation, are mental processes, as these can be practically performed in the human mind without the use of a computer and/or other technological element or device.  There are no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claim 10 recites “discarding any of the potential pullover locations of the set … identified as unsafe” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device. A human could disregard a pullover location as unsafe. There are no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claims 12-14 recite additional elements of “a ranked bucket” used in the identifying of pullover locations. A ranking of most-desirable to least-desirable options is well-understood, routine, and conventional and carries out the abstract ideas set forth in claim 1. This is not a meaningful limitation for transforming the abstract idea into a patent eligible application. Therefore, this additional element recited at a high level of generality fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
Claims 17 and 18 recite additional elements of “determining whether the pullover location identified … was a success” and “determining whether the pullover location identified … was a failure” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device. A human could determine a success or failure of a vehicle action after comparison. There are no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (US 2018/0304926 A1), hereinafter referred to as “Ghose”, in view of Nygaard et al. (US 2020/0050536 A1), hereinafter referred to as “Nygaard”.
Ghose and Nygaard are considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)). 
The applied Nygaard reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Ghose teaches A method of evaluating pullovers for autonomous vehicles, the method comprising: 
identifying, by one or more processors, from log data a set of potential pullover locations within a predetermined distance of a destination of the log data (see at least Ghose [0005] “determining, by a processor using the data, when the autonomous vehicle is proximate a destination; and, when the autonomous vehicle is proximate the destination: identifying, by the processor using the data, a plurality of potential parking locations proximate the destination”); 
determining, by the one or more processors, whether any of the potential pullover locations of the set include one or more of a plurality of predetermined types of regions of interest (see at least Ghose [0073] “the possible parking locations 502 are analyzed with respect to a number of different factors, such as respective distances 512 between each parking location 502 and the destination 505, the detected objects 510 and their proximity to the respective parking locations 502, detected traffic flows with respect to each parking location 502, the lane widths 514 of the respective lanes 506, 508 (e.g., the lane(s) in proximity to the possible parking location), applicable local parking laws and regulations, and respective ride comfort measures with respect to the different possible parking locations 502”); 
identifying, by the one or more processors, a pullover location based on the determination (see at least Ghose [0005] “selecting, by the processor using the data, a selected parking location of the potential parking locations based on the respective score of each of the potential parking locations”).

Ghose does not teach but Nygaard teaches comparing, by the one or more processors, the identified pullover location to a pullover location identified by autonomous vehicle control software in order to evaluate the pullover location identified by the autonomous vehicle control software (see at least Nygaard [0002]-[0003] “One aspect of the disclosure provides a method of testing software for operating a vehicle in an autonomous driving mode. The method includes running a first simulation using log data collected by a vehicle operating in an autonomous driving mode, wherein the simulation is run using the software to control a first simulated vehicle; comparing one or more characteristics of the simulated vehicle with one or more characteristics of the vehicle from the log data in order to determine a divergence point… In another example, determining the divergence point includes comparing a planned trajectory of the first simulated vehicle with a planned trajectory of the vehicle from the log data. In this example, determining the divergence point includes determining when one or more of a location, speed or change in speed of the planned trajectory of the first simulated vehicle and the planned trajectory of the vehicle from the log data diverge more than some threshold amount over some period of time. In another example, determining the divergence point includes determining when a location of the first simulated vehicle and a location of the vehicle from the log data diverge more than a threshold amount.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose to include “comparing, by the one or more processors, the identified pullover location to a pullover location identified by autonomous vehicle control software in order to evaluate the pullover location identified by the autonomous vehicle control software” as disclosed in Nygaard. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to test the vehicle software and identify deficiencies (see at least Nygaard [0018] “At the same time, the actual vehicle is replaced with a virtual autonomous vehicle or a simulated vehicle which can make decisions using software for controlling the vehicle autonomously. By doing so, the software can be rigorously tested.”, [0019] “Typically, if the simulation results in a particular type of event, such as a particular type of behavior of the simulated vehicle and/or the simulated vehicle colliding with an agent or other object of the log data, then the simulation may be flagged for review by an operator.”).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 2, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Nygaard further teaches wherein the log data is simulated log data (see at least Nyhaard [0002] “The method includes running a first simulation using log data collected by a vehicle operating in an autonomous driving mode, wherein the simulation is run using the software to control a first simulated vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose to include “wherein the log data is simulated log data” as disclosed in Nygaard. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to be able to rigorously test the vehicle software (see at least Nygaard [0018] “At the same time, the actual vehicle is replaced with a virtual autonomous vehicle or a simulated vehicle which can make decisions using software for controlling the vehicle autonomously. By doing so, the software can be rigorously tested.”).
Regarding claim 3, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose teaches wherein the log data is actual log data generated by an autonomous vehicle (see at least Ghose [0005] “data pertaining to a current ride of the autonomous vehicle during operation of the autonomous vehicle”).
Regarding claim 4, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose teaches wherein the destination is a pickup or drop off location for a passenger or good (see at least Ghose [0084] “In certain embodiments, the possible parking locations pertain to curbside pick-ups and/or drop-off locations for a passenger to exit from and enter the vehicle 10.”).
Regarding claim 5, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach wherein the destination is the pullover location identified by the autonomous vehicle control software. However, Ghose teaches identifying a pullover location closest to a destination and Nygaard teaches comparing the actions of an autonomous vehicle with the actions of a simulated vehicle using the same log data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghose in view of Nygaard to include “wherein the destination is the pullover location identified by the autonomous vehicle control software” in order to be able to test the vehicle software (see at least [0003] “In another example, determining the divergence point includes determining when a location of the first simulated vehicle and a location of the vehicle from the log data diverge more than a threshold amount.”).
Regarding claim 15, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose teaches wherein the identified pullover location includes the vehicle double parking (see at least Ghose Fig. 7, [0093], “For example, with reference to FIG. 7, two exemplary parking situations 700, 720 are depicted in accordance with an exemplary embodiment. In both parking situations 700, 720, the vehicle 10 is parked in proximity to moving and/or stationary objects 702 as well as a curb 704 for a roadway 706, as depicted in FIG. 7… Consequently, all else being equal, the second parking situation 720 of FIG. 7 would be provided a higher, or more favorable, score, as compared with the first parking situation 700 of FIG. 1, in accordance with an exemplary embodiment.”, wherein the vehicle is double parked in parking situation 720).
Regarding claim 17, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Nygaard teaches wherein evaluating the pullover location identified by autonomous vehicle control software further includes determining whether the pullover location identified by autonomous vehicle control software was a success based on the comparison (see at least Nygaard [0021] “In one example, the divergence point may be determined by comparing the planned trajectory of the simulated vehicle with the planned trajectory of the actual vehicle identified in the log data… When one or more of a location, speed or change in speed of the planned trajectories diverge more than some threshold amount over some period of time, this may be considered a divergence point.”, [0025] “The features described herein provide for a safe, effective, and realistic way of testing software for autonomous vehicles… In addition, using a timer to determine whether to flag a simulation for review may reduce the time and other resources required to review simulations that are not actually true “fails”.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose to include “wherein evaluating the pullover location identified by autonomous vehicle control software further includes determining whether the pullover location identified by autonomous vehicle control software was a success based on the comparison” as disclosed in Nygaard. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to accurately flag for review the correct simulations (see at least Nygaard [0019] “Typically, if the simulation results in a particular type of event, such as a particular type of behavior of the simulated vehicle and/or the simulated vehicle colliding with an agent or other object of the log data, then the simulation may be flagged for review by an operator.”, [0024] “In addition or alternatively, once the divergence point is identified in a simulation, a timer may be started. After the timer expires, certain events may be ignored. For instance, if simulations are being analyzed to determine when the software is likely to cause the vehicle to behave or maneuver in a particular way or collide with another agent or object, and such events occur after the timer expires, these events may be ignored or not flagged. Thus, such simulations, which would otherwise have been flagged for review by an operator would not be.”, [0025] “In addition, using a timer to determine whether to flag a simulation for review may reduce the time and other resources required to review simulations that are not actually true “fails”. In addition, those simulations that are flagged may be more critically important to determining how to revise or update the software being tested.”)
Regarding claim 18, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Nygaard teaches wherein evaluating the pullover location identified by autonomous vehicle control software further includes determining whether the pullover location identified by autonomous vehicle control software was a failure based on the comparison (see at least Nygaard [0021] “In one example, the divergence point may be determined by comparing the planned trajectory of the simulated vehicle with the planned trajectory of the actual vehicle identified in the log data… When one or more of a location, speed or change in speed of the planned trajectories diverge more than some threshold amount over some period of time, this may be considered a divergence point.”, [0025] “The features described herein provide for a safe, effective, and realistic way of testing software for autonomous vehicles… In addition, using a timer to determine whether to flag a simulation for review may reduce the time and other resources required to review simulations that are not actually true “fails”.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose to include “wherein evaluating the pullover location identified by autonomous vehicle control software further includes determining whether the pullover location identified by autonomous vehicle control software was a failure based on the comparison” as disclosed in Nygaard. The motivation for making this modification to the invention is the same as that in the rejection of claim 17.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose in view of Nygaard, and further in view of Herbach et al. (US 2017/0274901 A1), hereinafter referred to as “Herbach”.
Herbach is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)). 
The applied Herbach reference has a common assignee/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 6, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach but Herbach teaches wherein identifying the set of potential pullover locations includes evaluating a plurality of splices of an edge of a roadway to determine whether any objects are located within an area of each given splice of the plurality of splices where an autonomous vehicle would be if parked adjacent to a portion of the edge of each given splice (see at least Herbach Figs. 3, 4A, [0078] “At block 302, the method 300 includes identifying a region of a road ahead of an autonomous vehicle in which to pull over and stop the autonomous vehicle based on lane boundaries of the road, one or more road boundaries indicating an edge of the road, and a size of the autonomous vehicle”, [0105] “The computing device may divide each region into chunks, as illustrated by the chunks 410 of region 402, for example. The computing device may first analyze region 402, although the computing device may be configured to analyze other regions prior to or after analyzing region 402. Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402, the computing device may determine that region 402 is not suitable for pullover for at least the reason of the other vehicle 412.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein identifying the set of potential pullover locations includes evaluating a plurality of splices of an edge of a roadway to determine whether any objects are located within an area of each given splice of the plurality of splices where an autonomous vehicle would be if parked adjacent to a portion of the edge of each given splice” as disclosed in Herbach. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to identify portions of the roadway that can be used as temporary pullover locations which are not designated parking spots (see at least Herbach [0084] “Further, if D_l plus the width of the autonomous vehicle (w) plus a threshold distance (T_p) is less than D_e, the computing device may determine that the given chunk is safe or otherwise suitable to pull over the autonomous vehicle at that given chunk of the respective region. In other words, this result indicates that the edge of the road is further from the rightmost lane than the width of the car plus a buffer distance (T_p). Alternatively, if D_l plus w plus T_p is greater than D_e, the computing device may determine that the given chunk is not safe or otherwise not suitable to pull over the autonomous vehicle at that given chunk of the respective region.”, [0089] “In some embodiments, the computing device may be configured to take chunks from one region that have been identified as safe chunks and combine them with safe chunks from another region. In other embodiments, instead of the computing device first identifying regions of interest and then dividing them into chunks, the computing device may be configured to identify smaller chunks (e.g., smaller regions) individually as it drives.”)
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 7, Ghose in view of Nygaard and further in view of Herbach teaches the method of claim 6 as shown above. Herbach teaches wherein the splices of the plurality of splices are shorter in length than the autonomous vehicle (see at least Herbach Fig. 4A[0083] “Namely, the computing device may take identified regions of interest from the predetermined map and divide the regions into smaller “chunks” of similar or varying length, while the width of the chunks may be the same as the width of the road (e.g., from a leftmost road boundary to a rightmost road boundary) or may be a longer width. For example, each region may be divided into chunks of 50 centimeters in length. As another example, each region may be divided into chunks of 1 meter in length.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein the splices of the plurality of splices are shorter in length than the autonomous vehicle” as disclosed in Herbach. The motivation for making this modification to the invention is the same as that in the rejection of claim 6.
Regarding claim 8, Ghose in view of Nygaard and further in view of Herbach teaches the method of claim 7 as shown above. Herbach teaches merging adjacent splices of the plurality of splices where an autonomous vehicle would overlap with a common type of region of interest if parked adjacent to a portion of the edge of each of the merged adjacent splices (see at least Herbach [0089] “In some embodiments, the computing device may be configured to take chunks from one region that have been identified as safe chunks and combine them with safe chunks from another region. In other embodiments, instead of the computing device first identifying regions of interest and then dividing them into chunks, the computing device may be configured to identify smaller chunks (e.g., smaller regions) individually as it drives.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “merging adjacent splices of the plurality of splices where an autonomous vehicle would overlap with a common type of region of interest if parked adjacent to a portion of the edge of each of the merged adjacent splices” as disclosed in Herbach. The motivation for making this modification to the invention is the same as that in the rejection of claim 6.
Regarding claim 9, Ghose in view of Nygaard and further in view of Herbach teaches the method of claim 8 as shown above. Herbach teaches wherein identifying the set of potential pullover locations is based on the merged adjacent splices and at least one unmerged splice (see at least Herbach [0105] “The computing device may divide each region into chunks, as illustrated by the chunks 410 of region 402, for example. The computing device may first analyze region 402, although the computing device may be configured to analyze other regions prior to or after analyzing region 402. Due to the presence of another vehicle 412 currently parked in the curb lane 408D of region 402 alongside the curb 414 of the road and taking up significant space of region 402, the computing device may determine that region 402 is not suitable for pullover for at least the reason of the other vehicle 412. The computing device may then analyze region 404. In the example shown, the computing device may identify a red curb 416 (e.g., a “no parking zone”) as the rightmost boundary of the region 404, and may thus determine that region 404 is not suitable for pullover for at least the reason of the red curb 416.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein identifying the set of potential pullover locations is based on the merged adjacent splices and at least one unmerged splice” as disclosed in Herbach. The motivation for making this modification to the invention is the same as that in the rejection of claim 6.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose in view of Nygaard, and further in view of and further in view of Nishiyama et al. (US 2022/0101633 A1), hereinafter referred to as “Nishiyama”.
Nishiyama is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)). 
Regarding claim 10, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach but Nishiyama teaches  discarding any of the potential pullover locations of the set which at least partially overlap with one of a plurality of predetermined types of regions of interest identified as unsafe (see at least Nishiyama [0031] “The map database 13a may store places where the autonomous driving vehicle 40 cannot stop. In this case, the boarding permission determination device 1 recognizes places that exclude those where vehicles cannot stop as places where the autonomous driving vehicle 40 can safely stop.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “discarding any of the potential pullover locations of the set which at least partially overlap with one of a plurality of predetermined types of regions of interest identified as unsafe” as disclosed in Nishiyama. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to not include for consideration pullover locations which are unsafe or illegal.
Regarding claim 11, Ghose in view of Nygaard and further in view of Nishiyama teaches the method of claim 10 as shown above. Nishiyama teaches wherein the one of a plurality of predetermined types of regions of interest identified as unsafe includes railroad tracks (see at least Nishiyama [0031] “Locations where vehicles cannot stop include places where stopping is prohibited by law, such as around intersections, pedestrian crossings, railroad crossings, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein the one of a plurality of predetermined types of regions of interest identified as unsafe includes railroad tracks” as disclosed in Nishiyama. The motivation for making this modification to the invention is the same as that in the rejection of claim 10.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose in view of Nygaard, and further in view of Puri et al. (US 2020/0011671 A1), hereinafter referred to as “Puri”.
Puri is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)). 
Regarding claim 12, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach but Puri teaches wherein each of the plurality of predetermined types of regions of interest is associated with a ranked bucket, and wherein identifying the identified pullover location is further based on the ranked buckets associated with each of the plurality of predetermined types of regions of interest (see at least Puri [0058] “As a first such example, a parking probability data source 308 may include information about restrictions placed upon such parking opportunities 204, such as neighborhood residence; loading zones; legal and illegal parking times; vehicle size or type restrictions, such as parking only for compact vehicles or electric vehicles; and permit requirements, such as handicapped zones”, [0060] “A third aspect that may vary among embodiments of the techniques presented herein involves weighting the parking probabilities 206 of various parking opportunities 204 to reflect the desirability of selecting the parking opportunity 204 as a recommendation to the user 102. While some variations of the presented techniques may only utilize the parking probabilities 206, other variations may take into account various factors that indicate whether or not the user 102 would like to choose the parking opportunity 204 if a vacancy 118 exists. In some cases, the adjustment may involve filtering the parking opportunities 204, such as excluding parking opportunities 204 that are not to be considered viable options for parking the vehicle 104. In other cases, the adjustment may involve weighting a parking probability 206 of a parking opportunity 204 to account for its desirability relative to other parking opportunities 204. For example, a device may, for respective segments 202, identify a preference score for parking the vehicle 104 in the respective parking opportunities 204 along the segment 202, and weight the parking route probabilities 212 according to the preference scores of the parking opportunities 204 of the respective segments 202 of the parking route 210.”, [0062] “Alternatively or additionally, the parking probabilities 206 of respective parking opportunities 204 may be weighted proportionally to the proximity to the destination 106, e.g., increasing the parking probability 206 for desirable parking opportunities 204 that are near the destination 106 and decreasing the parking probability 206 for desirable parking opportunities 204 that are far away from the destination 106. In some cases, the preference score may be calculated proportionally to a proximity of the respective parking opportunities 204 to the destination 106.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein each of the plurality of predetermined types of regions of interest is associated with a ranked bucket, and wherein identifying the identified pullover location is further based on the ranked buckets associated with each of the plurality of predetermined types of regions of interest” as disclosed in Puri. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to associate and quantify desirable locations with a higher ranking in the evaluation of where to pullover (see at least Puri [0058] “This information may be used to … adjust the consideration of the parking opportunity 204 for the parking routes based on the circumstances of the user 102 and the vehicle 104 (e.g., a parking opportunity 206 that is reserved for electric vehicles may be included or excluded based on whether the user 102 is driving an electric vehicle 104).”).
Regarding claim 13, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach but Puri teaches identifying, for each given one of the potential pullover locations of the set, one of a plurality of ranked buckets based on any of the plurality of predetermined types of regions of interest which at least partially overlap with the given one, and wherein identifying the pullover location is further based on the identified ones of the plurality of ranked buckets (see at least Puri [0058] “As a first such example, a parking probability data source 308 may include information about restrictions placed upon such parking opportunities 204, such as neighborhood residence; loading zones; legal and illegal parking times; vehicle size or type restrictions, such as parking only for compact vehicles or electric vehicles; and permit requirements, such as handicapped zones”, [0060] “A third aspect that may vary among embodiments of the techniques presented herein involves weighting the parking probabilities 206 of various parking opportunities 204 to reflect the desirability of selecting the parking opportunity 204 as a recommendation to the user 102. While some variations of the presented techniques may only utilize the parking probabilities 206, other variations may take into account various factors that indicate whether or not the user 102 would like to choose the parking opportunity 204 if a vacancy 118 exists. In some cases, the adjustment may involve filtering the parking opportunities 204, such as excluding parking opportunities 204 that are not to be considered viable options for parking the vehicle 104. In other cases, the adjustment may involve weighting a parking probability 206 of a parking opportunity 204 to account for its desirability relative to other parking opportunities 204. For example, a device may, for respective segments 202, identify a preference score for parking the vehicle 104 in the respective parking opportunities 204 along the segment 202, and weight the parking route probabilities 212 according to the preference scores of the parking opportunities 204 of the respective segments 202 of the parking route 210.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “identifying, for each given one of the potential pullover locations of the set, one of a plurality of ranked buckets based on any of the plurality of predetermined types of regions of interest which at least partially overlap with the given one, and wherein identifying the pullover location is further based on the identified ones of the plurality of ranked buckets” as disclosed in Puri. The motivation for making this modification to the invention is the same as that in the rejection of claim 12.
Regarding claim 14, Ghose in view of Nygaard and further in view of Puri teaches the method of claim 13 as shown above. Puri teaches wherein each of the plurality of ranked buckets is associated with one or more of the plurality of predetermined types of regions of interest (see at least Puri [0060] “A third aspect that may vary among embodiments of the techniques presented herein involves weighting the parking probabilities 206 of various parking opportunities 204 to reflect the desirability of selecting the parking opportunity 204 as a recommendation to the user 102. While some variations of the presented techniques may only utilize the parking probabilities 206, other variations may take into account various factors that indicate whether or not the user 102 would like to choose the parking opportunity 204 if a vacancy 118 exists. In some cases, the adjustment may involve filtering the parking opportunities 204, such as excluding parking opportunities 204 that are not to be considered viable options for parking the vehicle 104. In other cases, the adjustment may involve weighting a parking probability 206 of a parking opportunity 204 to account for its desirability relative to other parking opportunities 204. For example, a device may, for respective segments 202, identify a preference score for parking the vehicle 104 in the respective parking opportunities 204 along the segment 202, and weight the parking route probabilities 212 according to the preference scores of the parking opportunities 204 of the respective segments 202 of the parking route 210.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein each of the plurality of ranked buckets is associated with one or more of the plurality of predetermined types of regions of interest” as disclosed in Puri. The motivation for making this modification to the invention is the same as that in the rejection of claim 12.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ghose in view of Nygaard and further in view of Ravichandran et al. (US 11377108 B2), hereinafter referred to as “Ravichandran”.
Ravichandran is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)). 
Regarding claim 16, Ghose in view of Nygaard teaches the method of claim 1 as shown above. Ghose in view of Nygaard does not teach but Ravichandran teaches wherein identifying the identified pullover location is further based on whether there is a bicycle lane adjacent to the identified pullover location (see at least Ravichandran column 15, lines 36-48 “The quality of a stopping place 430 is a computed quantity 425 associated with a stopping place 410. The quality determination process 400 relies on analysis of one or more criteria for evaluating the quality of the stopping place 410 to serve a stop request. Examples of the criteria include the following: 1. Designated stopping place. Examples of designated stopping places include parking spots, parking lots, truck stopping zones, or road shoulders, which are intended as places for vehicles to stop. Other examples include a stopping place located in a travel lane or bus lane or bike lane, where it may be acceptable to stop in the event of an emergency, but not otherwise.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Ghose in view of Nygaard to include “wherein identifying the identified pullover location is further based on whether there is a bicycle lane adjacent to the identified pullover location” as disclosed in Ravichandran. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention in this way in order to take into account the safety of cyclists and vehicle passengers exiting or entering a vehicle which is in a bike lane in the determination of where to pull over.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pulchalski et al. (US 11405462 B1) teaches a method for testing of cloud and onboard autonomous vehicle systems. Ju et al. (US 2022/0129814 A1) teaches a method for automatically extracting vehicle getting-on-and-off places with a filtering module which performs filtering to exclude sections in which stopping of the vehicle is not permitted. Xiao (US 2021/0383699 A1) teaches an intelligent parking method of an autonomous driving vehicle. Ackenhausen et al. (US 2021/0261156 A1) teaches a system of creating a simulation scenario definition to simulate behavior of an autonomous vehicle. Beaurepaire et al. (US 11062602 B1) teaches a method and apparatus for recommending temporary parking. Albada et al. (US 2021/0097559 A1) teaches a rider pickup location optimization system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

November 18, 2022